          Case 4:20-cv-00369-KGB Document 6 Filed 01/21/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MANETIRONY CLERVRAIN                                                              PLAINTIFF

v.                               Case No. 4:20-cv-00369-KGB

ALEYENDRO A. PADILLLA and DOES                                                 DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Manetirony Clervrain’s complaint is dismissed without prejudice. The

relief requested is denied.

       It is so adjudged this 21st day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
